Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 1 of 15

                                                                          1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-14040-CR-KMM


         UNITED STATES OF AMERICA,

                          Plaintiff,                    AUGUST 26, 2019
                 vs.
                                                     FORT PIERCE, FLORIDA
         CHARLTON EDWARD LA CHASE,

                       Defendant.                         PAGES 1 - 15
         ________________________________/


                           TRANSCRIPT OF COMPETENCY HEARING

                       BEFORE THE HONORABLE SHANIEK M. MAYNARD

                            UNITED STATES MAGISTRATE JUDGE



         APPEARANCES:

         FOR THE GOVERNMENT:       ROLANDO GARCIA, AUSA
                                   Office of U.S. Attorney
                                   101 South US Highway One
                                   Suite 3100
                                   Fort Pierce, Florida 34950


         FOR THE DEFENDANT:        FLETCHER PEACOCK, AFPD
                                   Office of U.S. Public Defender
                                   109 North 2nd Street
                                   Fort Pierce, Florida 34950




         REPORTED BY:               DIANE MILLER, RMR, CRR, CRC
                                    Official Court Reporter
                                    701 Clematis Street
                                    West Palm Beach, Florida 33401
                                    561-514-3728
                                    diane_miller@flsd.uscourts.gov

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 2 of 15

                                                                          2


      1                           P-R-O-C-E-E-D-I-N-G-S

      2              THE COURT:    Good morning, you may be seated.

      3              Okay, this is the matter of the United States of

      4   America versus shall to be Edward La Chase, case number

      5   19-14040-Criminal-Moore.     May I have the parties appearances,

      6   please.

      7              MR. GARCIA:    Good morning, Your Honor, Rowland Garcia

      8   on behalf of United States.

      9              THE COURT:    Good morning.

     10              MR. PEACOCK:    Good morning, Your Honor; Fletcher

     11   Peacock on behalf of Mr. La Chase, who is also present before

     12   the Court and using the services of a certified ASL

     13   interpreter.

     14              THE COURT:    Good morning, Mr. Peacock.

     15              And good morning, Mr. La Chase.

     16              THE DEFENDANT:    Good morning, Your Honor.

     17              THE COURT:    Now, I just wanted to start by noting for

     18   the record, we do have two ASL interpreters here today.

     19              And, Mr. Peacock, Miss Atkinson has informed me she

     20   has interpreted for you and Mr. La Chase in the past.          I want

     21   to make sure you have no objection to her severing as an

     22   interpreter today as well.

     23              MR. PEACOCK:    No, ma'am.    The only thing is, we don't

     24   intend to waive any confidentiality for prior discussions.

     25              THE COURT:    Okay, all right.     For the record, we will

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 3 of 15

                                                                          3


      1   note that.

      2              We are here for a status regarding the competency

      3   hearing.   I did you receive Dr. Shayna Williams' report

      4   regarding her evaluation of Mr. La Chase, and I also received

      5   from the parties an agreed proposed order of commitment

      6   pursuant to 18 United States Code, Section 4241.         I did have

      7   some questions about the report that I wanted to speak with

      8   Dr. Williams about, so let me just -- I'll do that, but let me

      9   first just give either of the parties any opportunity to say

     10   anything you would like to, if you need to.

     11              Mr. Garcia.

     12              MR. GARCIA:    Nothing from the Government.

     13              THE COURT:    Okay.

     14              Anything, Mr. Peacock?

     15              MR. PEACOCK:    No, Your Honor.     And just to update,

     16   though, we still maintain that the report is sufficient for the

     17   Court to rule, and we still stand by the joint recommended

     18   proposed order.

     19              THE COURT:    Okay.    All right.

     20              Is Dr. Williams here?

     21              MR. PEACOCK:    Yes.

     22              THE COURT:    Doctor, if you could step forward to the

     23   witness stand please.

     24              THE COURTROOM DEPUTY:      Will you please raise your

     25   right hand.

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 4 of 15

                                                                          4


      1             SHAYNA WILLIAMS, Ph.D., DEFENSE WITNESS, SWORN.

      2                THE COURTROOM DEPUTY:    Please have a seat; once

      3   seated, please state your name and spell your last name for the

      4   record.

      5                THE WITNESS:   Shayna Williams, W-I-L-L-I-A-M-S.

      6                THE COURTROOM DEPUTY:    Thank you.

      7                                 EXAMINATION

      8   BY THE COURT:

      9   Q.   Dr. Williams, ma'am, thank you very much for making

     10   yourself available.     I know it was short notice, but, in

     11   reviewing your report, I have a few questions that I just

     12   wanted to know a little bit more about.        But could you start by

     13   just telling me a little bit about your background?

     14   A.   Certainly.    I'm a licensed clinical psychologist.       I've

     15   been practicing for about 19 years.       I've also done forensic

     16   work, both federal and state competency evals for primarily

     17   deaf and hard of hearing, nonverbal clients.

     18   Q.   Okay.    And what is your experience specifically with deaf

     19   and nonverbal clients?

     20   A.   My residency -- post-doctoral residency was with Jackson

     21   Hospital Deaf and Hard of Hearing Outpatient Clinic.          I quickly

     22   became the primary provider in the area of the deaf and hard of

     23   hearing for licensed skilled clinical psychologists, so that

     24   developed my expertise further.

     25   Q.   Okay.    Now, I noticed, in your report, you concluded that

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 5 of 15

                                                                          5


      1   it is your professional opinion that Mr. La Chase is not

      2   competent to stand trial, at this point.        Can you tell me --

      3   well, why don't I first have you tell me what mental defect

      4   would you diagnose him with.

      5   A.   He had previously been diagnosed with bipolar one disorder,

      6   and I maintained that diagnosis.       He also has psychotic

      7   features.    So bipolar basically says that he has experienced,

      8   at some point, a full-blown manic episode and a serious

      9   depressive episode as well.      And that diagnosis was carried

     10   through to the first time I met him a year ago, as well as this

     11   time, Your Honor.    Also, he seemed to have character logical

     12   weaknesses not uncommon in some deaf individuals, we call it

     13   kind of an underdeveloped personality.        And he presented as

     14   pre-depressed during the time I saw him this time.

     15   Q.   And can you tell me a little bit about what is a meant by

     16   an "underdeveloped personality?"

     17   A.   Yes, Your Honor.    It has some characteristics of what you

     18   might be familiar with as borderline personality; but, in deaf

     19   people, it is even more of a persisting character logical way

     20   of functioning.    So the way that he might view the world would

     21   be through only what he is given directly.

     22               Understanding deafness, if you don't give him

     23   information directly into his eyes, he doesn't get it.          So it

     24   is almost like living in a glass box where the only time you

     25   really get information is when an interpreter, a sign-skilled

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 6 of 15

                                                                          6


      1   person comes and gives it to you.

      2              He has average intelligence from a previous test, so

      3   what we are really talking about is incidental information, not

      4   getting things you would hear on the radio, not getting things

      5   you would see on television, not having conversations about

      6   drug use or truancy or sex because if it is not given directly

      7   through deaf sign, then they don't get it.        As a result, the

      8   personalities that by trial and error you usually see

      9   developing in early adolescence or middle school don't develop

     10   in the same way in the same manner.

     11   Q.   And can you tell me a little bit more about your conclusion

     12   about him being -- having bipolar disorder?

     13   A.   So during my evaluation with him, he was extremely

     14   grandiose.   He was -- he had a lot of persecutory ideas.           While

     15   he appeared more depressed this time, the history of mania

     16   might look like attaching special meanings to things, and he

     17   also was interacting with some visual stimulus.         Although he

     18   denied hallucinations, I was watching him, and he would look

     19   away from me and have some kind of a nonverbal interaction with

     20   a specific part of the room, and he kept going back to that

     21   room.   My thought is, you know, I have to say, if he denied it,

     22   he denied it, that's what I put in the report, but there was

     23   some communication going on.

     24   Q.   Now I noticed in your I guess conclusion as to each of the

     25   factors under the deaf-speak standard, there were some changes

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 7 of 15

                                                                          7


      1   from your report back in 2018.      So, for example, appreciation

      2   of the charges or allegations and appreciation of the range and

      3   nature of possibility penalties, you went from finding that

      4   acceptable in 2018 to finding it questionable during your 2019

      5   evaluation.   Can you tell me about why you made that change?

      6   A.   Yes, Your Honor.

      7              The "questionable" for the range and nature of the

      8   possible penalties was that he was so fixated on his tantrum

      9   and his perception of the situation that he couldn't actually

     10   list, okay, these are the possible penalties, this is what

     11   could happen.    It took quite a few minutes before I could say,

     12   "Okay, well, could you go to jail?"

     13              He said, "Oh, yeah, I have done that;" so he had some

     14   experience with that.     But he couldn't list the four pleas

     15   where, previously, he understood not only guilt and innocence,

     16   but he also tried to explain the first eval, tried to explain

     17   reason of insanity.     This time, he couldn't do it at all.

     18   There were a couple factors that may have played into this.

     19   One is that he has been in a very language deprived environment

     20   for the last year, so certainly that's going to make some

     21   impact on mental health and ability to communicate.

     22              The appreciation of the allegations and charges, the

     23   first time I evaluated him, the charges were different, and he

     24   was able to actually specify the charge that he had been

     25   taught.   This time, he didn't.     He just said why is he here,

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 8 of 15

                                                                          8


      1   and why isn't his sister in jail, and he never was actually

      2   able to talk about the charges and allegations.

      3   Q.   And then for his capacity to disclose to his attorney facts

      4   pertinent to the proceeding, that went from questionable,

      5   during your 2018 evaluation, to unacceptable during this

      6   evaluation.    Can you tell me about that?

      7   A.   Yes, Your Honor.

      8                So in the initial assessment, he had a little better

      9   command of language, and I think he had a little more clarity

     10   around his ability to explain.      This time, he was very

     11   tangential, and he state stayed on topic, off topic, around the

     12   topic.   He did communicate that way the first time, as well,

     13   but it was more prevalent now to the extent that I felt he

     14   would be unable to assist in his defense and actually stay on

     15   topic and think through.     It was the level of confusion and

     16   delusions was heightened.

     17   Q.   And then his capacity to testify relevantly went from

     18   guarded to unacceptable.     Now let me just ask:      Is "guarded"

     19   like a step above unacceptable but below questionable?

     20   A.   Almost.

     21   Q.   Okay.

     22   A.   I believe it's above questionable.

     23   Q.   Okay.

     24   A.   But below just acceptable.

     25   Q.   Okay, all right.

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 9 of 15

                                                                          9


      1              Can you tell me about why -- what was different this

      2   time from the last time?

      3   A.   The same thing, the delusions were very prevalent, the

      4   tangentiality, the lack of abstraction, the concrete thinking,

      5   the grandiose and self-focus, all of those things made his

      6   relevance to the entire situation very complicated and

      7   unacceptable.

      8   Q.   Now, I noticed when talking about your determination

      9   regarding his capacity to testify relevantly, you discussed --

     10   it says, "His current level of -- I'm reading from page three

     11   of your report, "His current level of cognition may be somewhat

     12   muted due to his lack of interaction in a language supported

     13   environment.    He reported being isolated, not able to converse,

     14   watch captioned TV, participate in recreational activities

     15   during his incarceration."

     16              Can you just talk to me about how those things -- and

     17   you mentioned it a little bit, but how those factors play into

     18   your conclusion with respect to his capacity to testify

     19   relevantly?

     20   A.   I believe that when you are isolated, whatever mental

     21   health issues you may have probably are amplified through a

     22   lack of interaction, a lack of support.        He has a supportive

     23   mother and she has been, I believe, constantly in contact with

     24   him.   But apart from that, it could be like people coming up to

     25   you and speaking without any verbal protection, just moving

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 10 of 15

                                                                         10


      1   their lips.    So while he can use environmental cues, I think

      2   the year of just being in isolation has decreased his

      3   cognition, his ability.

      4              And I say "muted" because I'm not saying that he has

      5   changed IQ numbers; but, on top of the depression and his

      6   grandiose thinking, all of these mental health issues seem to

      7   have decreased his sharpness, his acuity, and his interaction.

      8              Did that answer your question, Your Honor?

      9   Q.   It does, and it leads me into my next question which is:

     10   You, a number of times, made the suggestion or the opinion that

     11   he may not be a good candidate for restoration.         What would you

     12   recommend would be needed to give him of the best chance?

     13   A.   I believe the best chance would be to have his mood

     14   stabilized and his psychotic symptoms decreased, I think that

     15   would be very useful; certainly, a language supported

     16   environment at some level.       I know that's asking a lot, but in

     17   some level to have language support would be very useful.           But

     18   what that doesn't do is it doesn't build the history of

     19   knowledge through time.      It won't bring him up to where a

     20   hearing person might function.       So that dearth of information I

     21   talk about in the report, that's going to be consistent.            I

     22   don't know that we catch that up, because the personality

     23   development has already been arrested.

     24              THE COURT:    Okay.    Those are all of the questions I

     25   had.

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 11 of 15

                                                                         11


      1              Any questions, Mr. Garcia?

      2              MR. GARCIA:    No, Your Honor.

      3              THE COURT:    Any questions, Mr. Peacock?

      4              MR. PEACOCK:     No, ma'am.

      5              THE COURT:    All right, thank you, Doctor; you may

      6   step down.

      7              THE WITNESS:     Thank you.

      8       (Witness excused)

      9              THE COURT:    Okay, I am prepared to enter a version of

     10   the proposed order.     I do find, based on Dr. Williams'

     11   testimony, that Mr. La Chase is mentally incompetent at this

     12   point to proceed to trial, specifically with respect to his

     13   capacity to assist properly in his defense.

     14              Mr. Peacock, are there any additional recommendations

     15   that you would suggest based on his special needs that I should

     16   put in the order?

     17              MR. PEACOCK:     Your Honor, I honestly don't feel

     18   qualified, especially in this case.        We were talking before the

     19   Court took the bench that this case is very unique for many,

     20   many factors.    It's -- and normally, we would -- you know, we

     21   would see a different scenario than we had seen before.             In

     22   this case, I don't, so I have to defer.        I think Dr. Williams

     23   touched on it, stabilizing the mood; and then I think in her

     24   report she also mentions that some very comprehensive and in

     25   depth therapy may restore him to competency.         But I will say

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 12 of 15

                                                                         12


      1   these do look like long-term conditions and not something that

      2   is transient.    So to the extent that the Court can include her

      3   recommendation in the order, I would concur with that.

      4              THE COURT:    Okay.

      5              MR. PEACOCK:     I don't know what BOP would do with

      6   this defendant because of the hearing situation.

      7              THE COURT:    Right.

      8              MR. PEACOCK:     I'm sure they will send him to whatever

      9   facility they would have the best resources for, but I can't

     10   give the Court any idea.

     11              THE COURT:    Right.

     12              MR. PEACOCK:     I mean, if the Court wants me to, I can

     13   contact BOP, talk to them.

     14              THE COURT:    Well, I was thinking of just asking them

     15   to update me, once he gets wherever he is going to, as to what

     16   his ability is to be around other deaf people and what

     17   resources he is given to communicate.        I would just like to put

     18   something in the order --

     19              MR. PEACOCK:     Yes, ma'am.

     20              THE COURT:    -- specifying that we are aware of these

     21   particular issues and, you know, wanting to bring it to their

     22   attention and ask them to comply accordingly.

     23              MR. PEACOCK:     Yes, ma'am.

     24              THE COURT:    Anything, Mr. Garcia?

     25              MR. GARCIA:    If you wish, I can confer with Bureau of

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 13 of 15

                                                                         13


      1   Prisons counsel in Miami regarding your suggestion.

      2              THE COURT:    Yeah, that would be great.

      3              MR. GARCIA:    Okay.

      4              THE COURT:    That would be great, because I just -- I

      5   do think this is a unique case given his disabilities, and I

      6   don't want to enter a standard order and he kind of get lost in

      7   the shuffle and in the process.

      8              If there is any way that we can focus attention on

      9   his specific needs now, before they start making the decisions,

     10   then I think that would be helpful.

     11              MR. GARCIA:    And specifically, what you would want to

     12   know or get feedback from the Bureau of -- whatever facility he

     13   goes to, what his situation is and what kind of environment he

     14   is in --

     15              THE COURT:    What kind of environment he is in,

     16   whether he is able to converse with other people who are deaf,

     17   whether he is able to watch, I guess, captioned television or

     18   has access to communication devices -- I don't know what they

     19   allow, but to the degree those are accessible to him, I think

     20   that would be important, if possible and -- I mean, obviously,

     21   they would have to have a sign language interpreter in any

     22   evaluation, but I think flagging those issues and those needs

     23   are important.

     24              MR. PEACOCK:     Just for Your Honor's information, they

     25   do not always use sign language interpreters.         Now, I can't

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 14 of 15

                                                                         14


      1   speak how BOP will treat this, but I am aware that sometimes,

      2   for instance, at FDC, they will use a telephone service so --

      3   and it's not very adequate for what we are trying to do here,

      4   so he would need one-on-one interpretation from the ASL

      5   interpreter.

      6              THE COURT:    So maybe asking counsel what they do have

      7   available, how they would handle a defendant in this particular

      8   situation, and then I can know sort of a realm of options to

      9   put in my order.

     10              MR. GARCIA:    Right.    And I have a previously spoken

     11   with BOP counsel, and the defendant is not going to FDC.            He

     12   would be going to Butner or a similar type of facility which

     13   essentially is a hospital.      Obviously, he can't get up and

     14   leave, but they do have the resources to deal with the

     15   situations like this; but, I will get more clarity from BOP

     16   counsel.

     17              THE COURT:    Okay, all right; thank you.

     18              If there is nothing else from either side -- are you

     19   all filing Dr. Williams report under seal?

     20              MR. GARCIA:    I thought it was.

     21              MR. PEACOCK:     I thought the Court had already

     22   received it.    We can do that.

     23              THE COURT:    All right.    If you could file it under

     24   seal, that would be great.

     25              MR. PEACOCK:     Do you want both reports?

                                Monday, August 26, 2019.
Case 2:19-cr-14040-KMM Document 26 Entered on FLSD Docket 12/17/2019 Page 15 of 15

                                                                         15


      1              THE COURT:    Yes, both reports.     The second one refers

      2   to the first one.

      3              MR. PEACOCK:     What would Your Honor like us to do

      4   regarding BOP information?

      5              THE COURT:    Today is Monday.     Do you think you could

      6   respond by like Wednesday?

      7              MR. PEACOCK:     We will certainly try, Your Honor.

      8              THE COURT:    I would like to get this order out.        I

      9   know calendar call has already been set, so we need to get

     10   our -- I need to get my side of this done so that he can

     11   transition.

     12              MR. PEACOCK:     Yes, ma'am.

     13              THE COURT:    All right.    Thanks, everyone.

     14       (PROCEEDINGS ADJOURNED AT 10:30 a.m.)

     15                           C-E-R-T-I-F-I-C-A-T-E

     16                  I hereby certify that the foregoing is

     17          an accurate transcription and proceedings in the

     18          above-entitled matter.

     19
          12/16/2019                        /s/DIANE MILLER
     20    DATE                       DIANE MILLER, RMR, CRR, CRC
                                      Official Court Reporter
     21                               United States District Court
                                      701 Clematis Street, Room 259
     22                               West Palm Beach, FL 33401
                                      561-514-3728
     23

     24

     25

                                Monday, August 26, 2019.
